DOWNEY, Judge.
Appellant sued Orange County and the State of Florida for wrongful death arising out of an automobile accident charging said defendants with negligently failing to place proper traffic control devices at an intersection in Orange County, Florida. Each of said defendants moved to dismiss *164the complaint for failure to state a cause of action, which motions were granted with leave to amend the complaint. Plaintiff chose instead to appeal said order.
Although not raised by either the county or state, we notice a jurisdictional question. The suit involved is one formerly cognizable at law and the order appealed is not a final judgment, and thus not appeala-ble. Rule 4.2, F.A.R.; Hancock v. Piper, Fla.1966, 186 So.2d 489.
Accordingly, we do not have jurisdiction and the appeal is dismissed.
OWEN, C. J., and MAGER, J., concur.